Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/22 has been entered.
Claims 23-25, 27-39, and 45-51 are pending. Claims 50 and 51 are new. Claims 28-39 are withdrawn.  Claims 23-25, 27, and 45-51 are under consideration.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.


Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 7/28/21. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
Claims 23, 50 and 51 are objected to because of the following informalities:  
Claim 23 has the status identifier “Currently Amended”, however the claim does not appear to be amended.  
Claims 50 and 51 recite “phenylene bis-diphenyltriazine (PBDP) dispersion” and “PBDP dispersion”, while claim 23 refers to the chemical as an “aqueous dispersion of 5,6,5',6'-tetraphenyl-3,3'-(1,4-Phenylene)bis(1,2,4- Triazine)”.  For consistency the chemical should be referred to using the same chemical name, or Formula I, for all claims. 
In claims 50 and 51, “trimethamine” appears to be intended to read “tromethamine”. 
Claim 51 does not recite a unit in the “amount” column (i.e. wt% or similar).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23, 24, 27 and 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Dromigny et al. (FR 2986154; cited in IDS and translation provided previously) as evidenced by PubChem in view of Luther et al. (US 6,521,217; 2003).   
	Dromigny et al. teach topical cosmetic or pharmaceutical compositions containing a one or more UVA filters and one or more UVB filters (e.g. abstract; Claim 1).  Dromigny et al. teach the composition comprising a UV absorber of formula (I), 5,6,5’,6’-tetraphenyl-3,3’-(1,4-pheynylene)bis(1,2,4-Triazine), octyl triazone, bis-ethylhexyloxyphenol methoxyphenyl triazine (b1), butyl methoxy dibenzoylmethane (b2), and diethylamino hydroxy benzoyl hexyl benzoate (b5) (e.g. page 2, paragraphs 1 and 2; page 3, bottom; Example 1; Claims 3 and 5).   As evidenced by PubChem, octyl triazone is ethylhexyl triazone (b4) (e.g. page 1).  While there is not a single example comprising each of the claimed components, the ingredients are included among a short list of preferred ingredients.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  
	Dromigny et al. do not teach that the 5,6,5’,6’-tetraphenyl-3,3’-(1,4-pheynylene)bis(1,2,4-Triazine) is in particulate and micronized form.  This is made up for by the teachings of Luther et al.
	Luther et al. teach sunscreen formulations comprising a micronized organic UV absorber and a cosmetically acceptable carrier (e.g. abstract).  Luther et al. teach that micronized, organic UV absorbers, when used in sunscreen formulations, provide excellent UV protection and have at least as high an SPF rating as corresponding sunscreen formulations containing a known inorganic UV absorber, and unlike the latter UV absorbers, micronized, organic UV absorbers show no tendency, under the influence of light, to generate radicals which could damage or sensitize human skin (e.g. column 1, lines 43-51).  Luther et al. further teach that micronized organic UV absorbers which are present in the oil phase of the sun screen formulation surprisingly show a significant improvement in sun protection (e.g. column 1, lines 52-56).  Luther et al. teach that the micronized organic sunscreen is preferably a triazine (e.g. column 2, bottom).   
	Regarding Claims 23 and 46-49 , it would have been obvious to one of ordinary skill in the art at the time of filing to micronize the 5,6,5’,6’-tetraphenyl-3,3’-(1,4-pheynylene)bis(1,2,4-Triazine) of Dromigny et al. as suggested by Luther et al.  It would have been obvious to one of ordinary skill in the art at the time of filing to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  One of ordinary skill in the art would have predicted success as both Dromigny and Luther are drawn to cosmetic formulations comprising triazine UV absorbers, and one would have been motivated in order to obtain the benefits of reduced radical damage to skin and improved sun protection, as taught by Luther et al. 
	Regarding Claim 24, Luther et al. teach the micronized UV filter is present at 50 % by weight in the aqueous dispersion, which is within the claimed range (e.g. Example 1).  
	Regarding Claim 27, Luther et al. teach that the micronized UV absorbers have a particle size of 0.1 nm to 2 µm, which overlaps with the claimed range (e.g. column 2, lines 24-34).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   
	 
	Claims 25 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Dromigny et al. (FR 2986154; cited in IDS and translation provided previously) as evidenced by PubChem in view of Luther et al. (US 6,521,217; 2003) as applied to claims 23, 24, 27 and 46-49 above, and further in view of Beck et al. (US 2013/0324616).
	Regarding Claims 23, 24, 27 and 46-49, the teachings of Dromigny et al. and Luther et al. are described supra.  Luther et al. teach that the micronized UV absorbers have a particle size of 0.1 nm to 2 µm, which overlaps with the claimed range (e.g. column 2, lines 24-34).  Neither teaches that the composition comprises a dispersing agent/grinding aid selected from PPG-1-PEG Lauryl Glycol Ether.  This is made up for by the teachings of Beck et al.
	Beck et al. teach the use of UV-filters to stabilize resveratrol in topical cosmetic compositions (e.g. abstract).  Beck et al. teach that Resveratrol, a naturally occurring molecule is an extremely potent anti-oxidant, a modulator of genetic expression via signal transduction, an inhibitor of inflammatory mediators, has phytohormonal benefits, and to reduces the synthesis of melanine which make resveratrol a unique active ingredient for personal care product (e.g. paragraph 0008).  Beck et al. teach that the topical cosmetic composition preferably contains one or more polyols as solvents capable of solubilizing resveratrol, including PPG-1-PEG-9 lauryl glycol ether (e.g. paragraph 0018).  
Regarding Claims 25 and 45, it would have been obvious to one of ordinary skill in the art at the time of filing to include the resveratrol and PPG-1-PEG-9 lauryl glycol ether of Beck et al. in the compositions of Dromigny et al. and Luther et al.  It would have been obvious to one of ordinary skill in the art at the time of filing to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  All of the compositions are useful as skin compositions comprising UV absorbers, including triazines, and one of ordinary skill would have been motivated in order to provide the antioxidant, anti-inflammatory, and melanine reducing benefits of resveratrol solubilized with PPG-1-PEG-9 lauryl glycol ether, as taught by Beck et al.  Further, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Claims 50 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Dromigny et al. (FR 2986154; cited in IDS and translation provided previously) as evidenced by PubChem in view of Luther et al. (US 6,521,217; 2003) as applied to claims 23, 24, 27 and 46-49 above, and further in view of Acker et al. (US 2010/0111884). 
Regarding Claims 23, 24, 27 and 46-49, the teachings of Dromigny et al. and Luther et al. are described supra.  
Dromigny et al. claim and exemplify compositions comprising:
1.8%  potassium cetyl phosphate,
2.5%  glyceryl stearate,
2.5% stearyl alcohol,
Less than 14% octyl triazone (i.e. ethylhexyl triazone),
3% bis-ethylhexyloxyphenol methoxyphenyl triazine,
Water qs 100,
10% glycerin, 
0.3% xanthan gum, 
4% phenylene bis-diphenyltriazine (PBDP), and
Preservatives (e.g. Examples, Claims 1-3). 
Dromigny et al. do not teach the inclusion of dibutyl adipate, ethylhexyl benzoate, di-C12-13 alkyl tartrate, a preservative mixture of phenoxyethanol, methylparaben, ethyl-paraben, butylparaben, propylparaben, isobutylparaben, or the amounts thereof.  This is made up for by the teachings of Acker et al.
Acker et al. teach UV filter compositions for application to skin (e.g. abstract; paragraphs 001, 0002). Acker et al. teach that Bis-Ethylhexyloxyphenol Methoxyphenyl Triazine has a poor oil solubility and tends to crystallize, which reduces the UV protections efficacy, however their formulations comprising dimethylcapramide solve the solubility problem (e.g. paragraphs 0004-0008).  Acker et al. teach and exemplify compositions including 5% dibutyl adipate, ethylhexyl benzoate, di-c12-13 alkyl tartrate, and 0.7-1% of a preservative mixture of Phenoxyethanol (and) Methylparaben (and) Ethylparaben (and) Butylparaben (and) Propylparaben (and) Isobutylparaben (e.g. paragraph 0055, 0086; Example 8 and 9). Acker et al. also teach a preference for 10-35% of oil components (e.g. paragraph 0118). 
Regarding Claim 50, it would have been obvious to one of ordinary skill in the art at the time of filing to include the dibutyl adipate, ethylhexyl benzoate, di-C12-13 alkyl tartrate, and preservative mixture of phenoxyethanol, methylparaben, ethyl-paraben, butylparaben, propylparaben, isobutylparaben of Acker et al. in the compositions of Dromigny and Luther. It would have been obvious to one of ordinary skill in the art at the time of filing to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  All of the compositions are useful as skin compositions comprising UV absorbers, including triazines, and one of ordinary skill would have been motivated in order to provide the UV filter solubilizing benefits of Acker et al.   Further, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  
Regarding Claim 51, the amounts recited by Dromigny and Acker et al. overlap with or are near those claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I). In addition, prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments and Declaration
Applicant's arguments, and Declaration, filed 3/21/22 have been fully considered but they are not persuasive.  Arguments previously addressed by the Board Decision dated 1/20/22 will not be further addressed.
Applicant argues beginning on page 16, and in the Declaration of Myriam Sohn, that they have conducted experiments which show that a micronized form of Phenylene Bis-Diphenyltriazine shows improved properties even compared to other micronized UV-filter triazine compounds (such as ones similar to Luther). The applicant has reproduced Examples 25 B and 25G according to the specification using Phenylene Bis-Diphenyltriazine (PBDP) dispersion. The data shows that not all micronized triazines give the same results.
This is not found persuasive.  The Examiner’s position is not that one would replace the PBPD of Dromigny et al. with a triazine of Luther, but rather that one would be motivated to micronize the PBPD of Dromigny as suggested by Luther.  The fact that other micronized triazines (i.e. Tinosorb M) result in a slightly reduced SPF as compared to micronized PBPD is unpersuasive as this is not the modification proposed by the Examiner in the rejection.  It is not necessarily surprising that different micronized UV filters result in different SPFs.  
Accordingly, the rejections are maintained. 
Applicant is welcome to contact the Examiner using their contact information below to set up an interview if needed. 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619